Exhibit 99.1 Nevada Tungsten Holdings Ltd. (An Exploration Stage Company) December 31, 2012 Index to the Financial Statements Contents Page(s) Report of Independent Registered Public Accounting Firm F-2 Balance Sheet as December 31, 2012 F-3 Statement of Operations for the Period from October 30, 2012 (Exploration) through December 31, 2012 F-4 Statement of Stockholder’s Deficit for the Period from October 30, 2012 (Exploration) through December 31, 2012 F-5 Statements of Cash Flows for the Period from October 30, 2012 (Exploration) through December 31, 2012 F-6 Notes to the Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholder of Nevada Tungsten Holding Ltd. (An Exploration Stage Company) Davie, Florida We have audited the accompanying balance sheet of Nevada Tungsten Holdings Ltd., an exploration stage company, (the “Company”) as of December 31, 2012, and the related statements of operations, stockholder’s deficit and cash flows for the period from October 30, 2012 (inception) through December 31, 2012. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining on a test basis, evidence supporting the amount and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2012, and the related statements of operations, stockholders’ deficit and cash flows for the period from October 30, 2012 (inception) through December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, the Company had a deficit accumulated during the exploration stage at December 31, 2012 and a net loss and net cash used in operating activities for the period from October 30, 2012 (inception) through December 31, 2012.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regards to these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Li and Company, PC Li and Company, PC Skillman, New Jersey April 8, 2013 F-2 Nevada Tungsten Holdings Ltd. (An Exploration Stage Company) Balance Sheet December 31, 2012 Assets Current assets Cash $ Total current assets Other assets Tungsten claim Total other assets Total assets $ Liabilities and stockholder's deficit Current liabilities: Accrued expenses $ Advances from stockholder Total current liabilities Total Liabilities Stockholder's deficit Common stock: $0.0001 par value: 100,000 shares authorized; 1 share issued and outstanding 1 Deficit accumulated during the exploration stage ) Total stockholder's deficit ) Total liabilities and stockholder's deficit $ See accompanying notes to the financial statements. F-3 Nevada Tungsten Holdings Ltd. (An Exploration Stage Company) Statement of Operations For the Period from October 30, 2012 (Inception) through December 31, 2012 Revenues earned during the exploration stage $
